DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant(s) Response to Official Action 
	  The response filed on 12/28/2020 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered but are held unpersuasive. Examiner’s response to the presented arguments follows below.

Claim Rejections - 35 USC § 103
Summary of Arguments:
Regarding claims 1, 14-15, the Applicant argues Harada in view of Ahiska do not disclose:
"a display control unit configured to cause a display unit to display a thumbnail image based on a distortion corrected image, wherein the distortion corrected image is acquired by performing a distortion correction to at least a partial region of a fisheye image captured through a fisheye lens; and a reception unit configured to receive a selection instruction for selecting the thumbnail image, wherein, in a case where the reception unit received a selection instruction for selecting the thumbnail image, the display control unit causes the display unit to display the fisheye image corresponding to the thumbnail image" [Remarks: Pages 7-9]






Regarding claim 4, the Applicant argues Harada in view of Ahiska in further view of Meganathan:
Since Harada in view of Ahiska do not disclose the limitations of claims 1, claim 4 is also allowable  [Remarks: Pages 9-10]

Regarding claims 2-3, 7-10, the Applicant argues:
The rejection of dependent claims 2-3, 7-10, depend from claim 1 and should be withdrawn since claim 1 is allowable. [Remarks: Page 9]

Examiner’s Response:
Regarding claims 1, 14-15, the Examiner contends:
Harada discloses "a display control unit (34) configured to cause a display unit (315) to display a thumbnail image (Harada: Paras. [0097], [0110] disclose a display control unit 34 causes a display 315 to display a thumbnail image.), 
a reception unit (32) configured to receive a selection instruction for selecting the thumbnail image, wherein, in a case where the reception unit (32) received a selection instruction for selecting the thumbnail image, the display control unit (34) causes the display unit (315) to display the fisheye image corresponding to the thumbnail image (Harada: Paras. [0077], [0079] disclose capturing images using a fish-eye lens to create a Mercator image and Para. [0086] discloses transmitting the fisheye Mercator image to terminal 3. Further, Fig. 8b, Paras. [0072], [0097], [0110], [0111] disclose terminal 3 having an operation input accepting unit 32 configured to receive a selection instruction for selecting the thumbnail image T1 of figure 8b and the display control unit 34 causes a display 315 to display the fisheye image (figure 8c) corresponding to the thumbnail image T1.)."
Harada does not explicitly disclose “… to display a thumbnail image based on a distortion corrected image, wherein the distortion corrected image is acquired by performing a distortion correction to at least a partial region of a fisheye image captured through a fisheye lens …”.
However, Ahiska is in the same field of endeavor and teaches to display a thumbnail image based on a distortion corrected image, wherein the distortion corrected image is acquired by performing a distortion correction to at least a partial region of a fisheye image captured through a fisheye lens (Ahiska: Figs. 6, 9 & Paras. [0064]-[0067], [0087], [0089] disclose the concept of first correcting distortion on a fisheye image 810 that was generated using a fisheye lens. Then displays the fisheye image 810 as a wide-angle thumbnail image as seen in figure 9.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Harada and Ahiska before him or her, to modify the communication terminal of Harada to include the distortion correction feature as described in Ahiska. The motivation for doing so would have been to improve image viewing by providing high quality images to an operator (Ahiska: [0051]-[0052].).


Regarding claim 4, the Applicant argues Harada in view of Ahiska in further view of Meganathan:
Please see the Examiner remarks regarding claims 1, 14-15 above.

Regarding claims 2-3, 7-10, the Applicant argues:
Please see the Examiner remarks regarding claims 1, 14-15 above.











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al., hereinafter referred to as Harada (US 2013/0326419 A1) in view of Ahiska (US 2010/0002071 A1).

As per claim 1, Harada discloses an information processing apparatus (Harada: Fig. 1; Abstract.) comprising a computer executing instructions that, when executed by the computer, cause the computer to function as (Harada: Para. [0012].):  
a display control unit (34) configured to cause a display unit (315) to display a thumbnail image (Harada: Paras. [0097], [0110] disclose a display control unit 34 causes a display 315 to display a thumbnail image.), 
a reception unit (32) configured to receive a selection instruction for selecting the thumbnail image (Harada: Fig. 8b & Paras. [0097], [0110], [0111] disclose an operation input accepting unit 32 configured to receive a selection instruction for selecting the thumbnail image T1 of figure 8b.), 
wherein, in a case where the reception unit (32) received a selection instruction for selecting the thumbnail image, the display control unit (34) causes the display unit (315) to display the fisheye image corresponding to the thumbnail image (Harada: Paras. [0077], [0079] disclose capturing images using a fish-eye lens to create a Mercator image and Para. [0086] discloses transmitting the fisheye Mercator image to terminal 3. Further, Fig. 8b, Paras. [0072], [0097], [0110], [0111] disclose terminal 3 having an operation input accepting unit 32 configured to receive a selection instruction for selecting the thumbnail image T1 of figure 8b and the display control unit 34 causes a display 315 to display the fisheye image (figure 8c) corresponding to the thumbnail image T1.).
However Harada does not explicitly disclose “… to display a thumbnail image based on a distortion corrected image, wherein the distortion corrected image is acquired by performing a distortion correction to at least a partial region of a fisheye image captured through a fisheye lens …”.
Further, Ahiska is in the same field of endeavor and teaches to display a thumbnail image based on a distortion corrected image, wherein the distortion corrected image is acquired by performing a distortion correction to at least a partial region of a fisheye image captured through a fisheye lens (Ahiska: Figs. 6, 9 & Paras. [0064]-[0067], [0087], [0089] disclose the concept of first correcting distortion on a fisheye image 810 that was generated using a fisheye lens. Then displays the fisheye image 810 as a wide-angle thumbnail image as seen in figure 9.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Harada and Ahiska before him or her, to modify the communication terminal of Harada to include the distortion correction feature as described in Ahiska. The motivation for doing so would have been to improve image viewing by providing high quality images to an operator (Ahiska: [0051]-[0052].).   

	As per claim 2, Harada discloses the information processing apparatus according to claim 1, wherein the fisheye image is a moving image (Harada: Figs. 4-6; [0064]-[0066], [0075]-[0077]; Device 1 uses a fisheye lens 102a-b to capture the fisheye image. The fisheye image can be a moving image.), 
	However Harada does not explicitly disclose “… wherein the distortion corrected image is acquired by performing a distortion correction to at least a partial region of one frame contained in the fisheye image.”
	Further, Ahiska teaches wherein the distortion corrected image is acquired by performing a distortion correction to at least a partial region of one frame contained in the fisheye image (Ahiska: Figs. 6, 9-12 & Paras. [0087]-[0089] disclose the distortion corrected image is acquired by performing a distortion correction to all images, which include at least a partial region of one frame contained in the fisheye image 810. For example, see figure 9, square boxes for the fisheye image 810 indicating a frame.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Harada and Ahiska before him or her, to modify the communication terminal of Harada to include the one frame contained fisheye image feature as described in Ahiska. The motivation for doing so would have been to improve image viewing by providing high quality images to an operator (Ahiska: [0051]-[0052].).  

	As per claim 3, Harada-Ahiska disclose the information processing apparatus according to claim 2,-2-Amendment for Application No.: 16/134,674Attorney's Docket No.: 10186836US01 wherein the one frame is a frame in which a moving object is detected Ahiska: Figs. 9-12; [0062], [0063], [0087]-[0089] discloses a thumbnail image 810 corresponding to a frame in which a moving object is detected..  

	As per claim 7, Harada-Ahiska disclose the information processing apparatus according to claim 1, wherein the display control unit causes the display unit to display the thumbnail image on which a second thumbnail image of the fisheye image is superimposed (Harada: Fig. 8b & Paras. [0097], [0110], [0111] disclose an operation input accepting unit 32 configured to receive a selection instruction for selecting thumbnail images and Ahiska: Figs. 9-12; [0087]-[0089], [0110] disclose multiple thumbnail images can be superimposed on the fisheye image as see in figures 9-12. For example, in figure 9, a thumbnail image 820 corresponding to the entire frame is superimposed on the thumbnail image 810 corresponding to the partial region of the frame.).  

	As per claim 8, Harada-Ahiska disclose the information processing apparatus according to claim 1, wherein the display control unit causes the display unit to display a thumbnail moving image including the thumbnail image and a second thumbnail image of the fisheye image (Harada: Figs. 4, 5, 10, 13, 14, 17, 19; [0058], [0064], [0065], [0071], [0072], [0076], [0077], [0100]-[0103], [0107], [0110], [0138]-[0140]; Device 1 uses a fisheye lens 102a-b to capture a fisheye image. The fisheye image can be sent to smartphone or communication terminal 3, which uses the display unit 315 to display a thumbnail moving image. Further, Ahiska: Figs. 8-12; [0033], [0062], [0063], [0087]-[0089], [0110] discloses a thumbnail moving image defined by a bounding box including the thumbnail image 810 corresponding to the partial region of the frame and a thumbnail image corresponding to the entire frame.).  

	As per claim 9, Harada-Ahiska disclose the information processing apparatus according to claim 2, wherein the display control unit causes the display unit to display a thumbnail moving image including a plurality of thumbnail images respectively corresponding to a plurality of frames contained in the fisheye image (Harada: Figs. 4, 5, 10, 13, 14, 17, 19, 31; [0058], [0064], [0065], [0071], [0072], [0076], [0077], [0100]-[0103], [0107], [0110], [0138]-[0140]; Device 1 uses a fisheye lens 102a-b to capture a fisheye image. The fisheye image can be sent to smartphone or communication terminal 3, which uses the display unit 315 to display a thumbnail moving image including a plurality of thumbnail images respectively corresponding to a plurality of frames as seen in figure 31. Further, Ahiska: Figs. 8-12; [0033], [0062], [0063], [0087]-[0089], [0110] discloses a thumbnail moving image defined by a bounding box including a plurality of thumbnail images respectively corresponding to a plurality of frames contained in the fisheye image.).  

	As per claim 10, Harada-Ahiska disclose the information processing apparatus according to claim 29, wherein the display control unit causes the display unit to display a thumbnail moving image including a plurality of thumbnail images respectively corresponding to a plurality of frames, in which a moving object is detected, contained in the fisheye image (Harada: Figs. 4, 5, 10, 13, 14, 17, 19, 31; [0058], [0064], [0065], [0071], [0072], [0076], [0077], [0100]-[0103], [0107], [0110], [0138]-[0140]; Device 1 uses a fisheye lens 102a-b to capture a fisheye image. The fisheye image can be sent to smartphone or communication terminal 3, which uses the display unit 315 to display a thumbnail moving image including a plurality of thumbnail images respectively corresponding to a plurality of frames as seen in figure 31. Further, Ahiska: Figs. 8-12; [0033], [0062], [0063], [0087]-[0089], [0110] discloses a plurality of frames in which a moving object defined by a bounding box is detected and contained in the fisheye image.).  
	
As per claims 14-15, the claim(s) recites analogous limitations to claim(s) 1 above, and
is/are therefore rejected on the same premise.
 
	As per claim 16, Harada-Ahiska disclose the information processing apparatus according to claim 1, wherein the fisheye image corresponding to the thumbnail image is an original fisheye image (Harada: Fig. 8b, Para. [0072] disclose the fisheye image (figure 8c) corresponding to the thumbnail image T1 is an original fisheye image on which the thumbnail image is based and Ahiska: Figs. 6, 9 & Paras. [0064]-[0067], [0087], [0089] disclose the concept of first obtaining an original fisheye image using a fisheye lens for correcting distortion on a fisheye image 810 on which the thumbnail image 820 is based as seen in figure 9. Similar examples are shown in figures 10-12.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Ahiska in further view of Meganathan et al., hereinafter referred to as Meganathan (US 2016/0086462 A1).

As per claim 4, Harada-Ahiska disclose the information processing apparatus according to claim 2, wherein the one frame is a frame (Ahiska: Figs. 9-12; [0062], [0063], [0087]-[0089] discloses a thumbnail image 810 corresponding to a frame in which an event such as a moving object is detected.).
However Harada-Ahiska do not explicitly disclose “… a frame according to a timing at which an event is detected.”
Further, Meganathan is in the same field of endeavor and teaches a frame according to a timing at which an event is detected (Meganathan: [0025], [0049]-[0051]; A processor detects a moving object or person of the video sequence, summarizes movement of the moving object or person within a time interval of the video sequence of an event and combines the identified plurality of frames into a thumbnail image.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Harada-Ahiska and Meganathan before him or her, to modify the imaging system of Harada-Ahiska to include the timing event feature as described in Meganathan. The motivation for doing so would have been to improve video monitoring by providing immediate identification of relevant image frames (Meganathan: [0007], [0008]).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647.  The examiner can normally be reached on M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEET DHILLON/Primary Examiner, Art Unit 2488
Date: 03-16-2021